JoinsrsoN, C. J. This is a motion filed by the appellee to dismiss the appeal. The reason urged in support of the motion is that there is no showing of record that the appeal ever was allowed by the circuit court. The statute declares that the circuit court shall make an order allowing an appeal upon the performance of certain conditions therein specified. It is the order granting the appeal and not the prayer for it that operates to transfer the jurisdiction from the circuit to the supreme court. This being a question of jurisdiction no presumptions can be indulged, so that although the record should affirmatively show that every pre-requisite had been complied with, yet no jurisdiction could attach to this court without an order expressly allowing the appeal. It is conceded that in this case the party who prayed the appeal did every thing required by the statute, yet as the circuit court did no act by which to transfer the jurisdiction of the cause, it cannot be entertained by this court. Motion sustained and the case dismissed.